NO. 07-08-0309-CR

                                    IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL C

                                         SEPTEMBER 4, 2009

                               ______________________________


                               TRAMAINE D. YOUNG, APPELLANT

                                                      V.

                                THE STATE OF TEXAS, APPELLEE

                             _________________________________

               FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2007-417.898; HONORABLE BRADLEY UNDERWOOD, JUDGE

                              _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                      MEMORANDUM OPINION


        Appellant, Tramaine D. Young, was convicted by a jury of burglary of a habitation

with intent to commit theft, enhanced.1 He was sentenced to fifty-five years confinement

        1
        See Tex. Penal Code Ann. § 30.02(a)(1) (Vernon 2001). W ithout the enhancem ent, this offense
would have been a second degree felony punishable by confinem ent in the Institutional Division of the Texas
Departm ent of Crim inal Justice for any term of not m ore than 20 years or less than 2 years and a fine not to
exceed $10,000. Tex. Penal Code Ann. § 12.34 (Vernon 2003). Because the offense was enhanced by three
and ordered to pay $601 in restitution. Appellant contends the trial court erred by denying

his motion to suppress and refusing to submit an article 38.23 instruction2 to the jury. We

affirm.


                                               Background


          On September 4, 2007, a Lubbock County Grand Jury indicted Appellant for

entering a habitation with intent to commit theft, enhanced by three prior felony convictions.

On Appellant’s motion, a suppression hearing was held and the following evidence

adduced.


          Officer Michael Chavez, Lubbock Police Department, testified that, on September

4, 2007, he investigated a home burglary at 1514 29th Place, Lubbock, Texas. He

canvassed witnesses for the burglar’s description and obtained a list of stolen items. He

also obtained a description of the burglar’s car–green in color with gray stripes twisting on

the side of the car with a spoiler.


          Officer Chavez surveilled the surrounding streets and stopped a car matching the

description. The car was being driven by Nikki Wilson, Appellant’s seventeen year old



prior non-sequential felonies, the offense was punishable as a first degree felony. Tex. Penal Code Ann. §
12.42(b) (Vernon 2007).

          2
          Article 38.23(a) of the Texas Code of Crim inal Procedure (hereinafter referred to as “article 38.23")
requires a trial court to issue a jury instruction when legal evidence at trial raises an issue of fact whether
evidence was “obtained by an officer or other person in violation of any provisions of the Constitution or laws
of the State of Texas, or of the Constitution or laws of the United States of Am erica.” Tex. Code Crim . Proc.
Ann. art. 38.23 (2005).

                                                       2
sister. Nikki’s description of her brother matched the description of the burglar given to

Officer Chavez by witnesses to the burglary. She also told Officer Chavez where to find

her brother.


        Appellant had been living with his mother, Donna Fay Gilbert, and Nikki in a house

located at 2615 1st Place, Lubbock, Texas, for approximately four months. His mother

leased the house and Appellant helped pay rent and utilities. Donna Fay and Nikki had

their own bedrooms. Appellant was staying in the living room and sleeping on the couch

until he could get his own place. He stored his clothes and personal items in a hallway

closet where his mother also stored blankets.


        When Officers Chavez and Robert Escobedo arrived at the residence on 1st Place,

Detective Wims was already positioned in the alley. Officer Chavez approached the front

door and Officer Escobedo approached the side door. Appellant noticed the officers

outside the house and opened the side door. Officer Escobedo asked him to step outside.

When he did so, he was arrested,3 handcuffed, and placed in the rear seat of a patrol car.


        The officers contacted Nikki and her mother and asked them to return to the

residence. Nikki picked her mother up at her workplace and they arrived at the residence

approximately twenty minutes later. When Donna Fay and Nikki arrived, they observed

Appellant in a patrol car that subsequently drove away.


        3
           Although Detective W im s testified Appellant was detained after he cam e out of the house, Appellant
testified he was arrested.

                                                       3
        Officer Chavez approached Donna Fay and asked for her consent to search the

residence. Officer Chavez then provided her with a written consent form.4 She signed the

consent form5 and accompanied the officers while they searched the house. The officers

found the victim’s black/gold Addidas shoes next to the living room couch, VHS player, and

Playstation with controllers and cords in Nikki’s bedroom, Citizen’s watch, gold bracelet,

gold grill, and the victim’s clothes in the hallway cabinet and unattached garage.


        Detective Wims testified that officers typically seek consent to search a residence

from the owner. He did not ask Appellant for consent because he believed the house

belonged to Donna Fay and his investigation indicated Appellant had not been living in the

house for very long. Officer Chavez testified it was not his practice to ask every household

member for consent to search a residence.


        During the suppression hearing, Appellant testified as to the events surrounding his

arrest. Appellant was not asked and he did not offer any testimony as to whether or not

he would have objected to a search of the residence if Officer Chavez would have sought

his consent.




        4
          The consent form listed the following item s as stolen in the burglary being investigated: Playstation,
Playstation gam es, gold bracelet, gold grill, DVD players, VCR, white pillowcase, black/gold Addidas shoes,
m iscellaneous clothes, citizens watch, or other stolen item s.

        5
           Donna Fay testified she was told the consent form was a search warrant and was threatened with
arrest if she did not sign. Detective W im s and Officer Chavez testified Donna Fay was cooperative and there
were no threats m ade to obtain her signature on the consent form . W hile the officers searched the house,
she accom panied them identifying which item s belonged in the house and those that did not belong.

                                                       4
       At the conclusion of the hearing, the trial court denied Appellant’s motion to

suppress the evidence located in the house and unattached garage stating:


       The Court finds consent of the mother was freely, knowingly, and voluntarily.
       No threats or coercion by the officers. Consent was valid, officer’s behavior
       exemplary and should be a model for other officers to use. The area where
       the defendant apparently slept was not partitioned in any way. It was the
       living room of the home that three occupants lived in. The Court finds that
       the mother had, certainly authority to grant permission to search not only that
       area, but the rest of the house. Motion denied.


       Following a jury trial, Appellant was convicted of the offense of burglary of a

habitation with intent to commit theft with enhancements. This appeal followed.


                                        Discussion


       Appellant contends the residential search was unreasonable because the officers

purposefully removed him from the residence and placed him in a patrol car to avoid any

possible objection he might have had to the search as a co-tenant. He also contends the

trial court should have issued an article 38.23 instruction because the evidence at trial

raised a fact issue whether the officers intended to avoid his possible objection to the

search as a co-tenant by removing him from the residence.


       The State contends a search premised on his mother’s consent was reasonable

because there is no evidence Appellant objected, or would have objected, to the search.

Further, the State asserts no factual issue existed at trial whether the officers intended to



                                             5
remove Appellant from the residence, prior to obtaining his mother’s consent, in order to

circumvent his possible objection to a search of the residence.


       I.     Motion to Suppress


       A trial court’s ruling on a motion to suppress is reviewed for abuse of discretion,

Balentine v. State, 71 S.W .3d 763, 768 (Tex.Crim.App. 2002), under a bifurcated standard.

Amador v. State, 221 S.W .3d 666, 673 (Tex.Crim.App. 2007). W hen a trial court’s fact

findings are based on an evaluation of witness credibility or demeanor, almost total deference

is given to its factual determinations supported by the record. St. George v. State, 237

S.W .3d 720, 725 (Tex.Crim.App. 2007). However, on questions of mixed law and fact that

do not turn on the trial court’s evaluation of witness credibility and demeanor, we conduct a

de novo review. Amador, 221 S.W .3d at 673. Moreover, in reviewing a trial court’s ruling on

a motion to suppress, we review the evidence in a light most favorable to the trial court’s

ruling. Gutierrez v. State, 221 S.W .3d 680, 681 (Tex.Crim.App. 2007).


       The burden is on the State to show that an exception to the warrant requirement

existed at the time of the search. See Neal v. State, 256 S.W .3d 264, 282 (Tex.Crim.App.

2008). A warrantless search by police officers does not violate constitutional protections

against unreasonable searches and seizures if officers obtain the consent of a third party

possessing common authority over the premises to be inspected. United States v. Matlock,

415 U.S. 164, 171, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974). A third party’s consent is valid if the

facts available to the officer at the time of the search would allow a person of reasonable


                                              6
caution to believe the consenting party had authority over the premises to be searched.

Illinois v. Rodriguez, 497 U.S. 177, 188-89, 110 S. Ct. 2793, 111 L. Ed. 2d 148 (1990). See

Brown v. State, 212 S.W .3d 851, 868 (Tex.App.–Houston [14 th Dist.] 2006, pet. ref’d).


         Appellant does not dispute whether Donna Fay voluntarily consented to the search or

whether her consent was valid. Rather, relying upon Georgia v. Randolph, 547 U.S. 103, 126
S. Ct. 1515, 164 L. Ed. 2d 208 (2006), Appellant maintains that, prior to seeking his mother’s

consent, the officers purposefully removed him from the scene to avoid a potential objection

to a consensual search. He argues that the police should have sought his consent because

he was a co-tenant and alone at the residence when the officers originally approached the

house.


         The facts of this case are quite similar to those of Matlock, supra. In Matlock, the

accused was arrested in the front yard of a residence he shared with a Mrs. Graff and others.
415 U.S. at 164. Although the officers were aware the accused lived in the house, the

arresting officers did not ask him which room he occupied or whether he would consent to a

search but were admitted to the house after Mrs. Graff gave her consent. Id. In a closet

shared by Mrs. Graff and Appellant, the officers seized a large amount of money. Id. Finding

the search reasonable, the United States Supreme Court held that, when the prosecution

seeks to justify a warrantless search by proof of voluntary consent, the prosecution is not

limited by proof that the defendant consented, but “may show that permission to search was

obtained from a third party who possessed common authority over or other sufficient




                                              7
relationship to the premises or effects sought to be inspected.” 415 U.S. at 171 (collected

cases cited therein).


       Similarly here, as in Matlock, Appellant was arrested outside the house and neither

objected nor consented to a search of the residence. Although the officers knew Appellant

lived in the house, they did not ask him which room he occupied or whether he would consent

to a search. Rather, they obtained consent to search from his mother who leased the

residence and lived there with Appellant and his sister. Accordingly, we find the trial court did

not abuse its discretion in finding the search reasonable.


       Appellant’s reliance on Georgia v. Randolph, 547 U.S. 103, 126 S. Ct. 1515, 164
L. Ed. 2d 208 (2006), is misplaced. In Randolph, the United States Supreme Court held “that

a physically present inhabitant’s express refusal of consent to a police search is dispositive

as to him, regardless of the consent of a fellow occupant.” Id. at 122-23. In that case,

Randolph’s wife called the police over a domestic dispute. Id. at 107. W hen the police

arrived, Randolph’s wife told them that Randolph used drugs and had drugs inside the house.

Police asked Randolph for consent to search the house, and he expressly refused. Police

then asked Randolph’s wife for consent to search, which she granted. The United States

Supreme Court held that Randolph’s refusal to consent trumped his wife’s subsequent

consent. Id. at 120.


       The present case is distinguishable from Randolph because Appellant was neither

physically present when police asked Donna Fay for her consent, nor did he expressly object



                                               8
to a search of the premises. Nevertheless, Appellant relies on the following statement in

Randolph to assert that the search was unreasonable because the officers purposefully

detained him in the patrol car to avoid a possible objection to a search of the residence prior

to obtaining his mother’s consent to the search:


        So long as there is no evidence that the police have removed the potentially
        objecting tenant from the entrance for the sake of avoiding a possible objection,
        there is practical value in the simple clarity of complementary rules, on
        recognizing the co-tenant’s permission when there is no fellow occupant on
        hand, the other according dispositive weight to the fellow occupant’s contrary
        indication when he expresses it.
547 U.S. at 121-22 (emphasis added).


       In support, Appellant cites evidence that he was the only person at home when the

officers arrived, he was immediately detained or arrested, isolated in a patrol car, and was

never asked whether he would consent to a search. Appellant does not assert his detention,

the length of his detention, or his arrest were improper. Distilled to its essence, then, his sole

complaint is that the officers did not ask him whether he would consent to a search of the

residence. The officers, on the other hand, testified they normally sought consent from the

owner of the residence and believed the house belonged to Appellant’s mother. They further

testified that it was not their practice to seek consent from each household member prior to

searching a residence.


       Testimony that the officers did not ask Appellant’s permission prior to seeking his

mother’s consent alone is not evidence of an intent to avoid a possible objection. This is



                                                9
particularly so in the absence of any testimony that Appellant objected or would have objected

if asked. Under these circumstances, we agree with the Randolph Court that:


       [I]t would needlessly limit the capacity of the police to respond to ostensibly
       legitimate opportunities in the field if we were to hold that reasonableness
       required the police to take affirmative steps to find a potentially objecting co-
       tenant before acting on the permission they had already received. There is no
       ready reason to believe that efforts to invite a refusal would make any difference
       in many cases, whereas every co-tenant consent case would turn into a test
       about the adequacy of the police’s efforts to consult with a potential objector.
       Better to accept the formalism of distinguishing Matlock from this case than to
       impose a requirement, time consuming in the field and in the courtroom, with no
       apparent systemic justification.
547 U.S. at 122.


       Appellant’s first issue is overruled.


       II.    Article 38.23 Instruction


       W hen reviewing alleged charge error, our review is a two-part inquiry. First, we

determine whether error exists. Druery v. State, 225 S.W .3d 491, 504 (Tex.Crim.App. 2007)

(citing Almanza v. State, 686 S.W .2d 157, 171-72 (Tex.Crim.App. 1985)). If error exists, then

we determine whether the error caused sufficient harm to require reversal. Id.


       A defendant must meet three requirements before he is entitled to submission of a

jury instruction under article 38.23:


       (1) The evidence heard by the jury must raise an issue of fact;

       (2) The evidence on that fact must be affirmatively contested; and

                                               10
       (3) The contested factual issue must be material to the lawfullness of the
       challenged conduct in obtaining the evidence.


Madden v. State, 242 S.W.3d 504, 510 (Tex.Crim.App. 2007).


       Appellant urges he was entitled to an article 38.23 instruction because the evidence

at trial created a fact issue whether the officers purposefully removed him from the

residence and placed him in the patrol car to avoid a potential objection to a search of the

residence. He preserved this issue for appeal by objecting to the draft jury charge and

obtaining an adverse ruling from the trial court. Tex. Code Crim. Proc. Ann. art. 36.14

(Vernon 2007). See Loun v. State, 273 S.W.3d 406, 416-17 (Tex.App.–Texarkana 2008,

no pet.).


       At trial, Officer Chavez testified that he went to Appellant’s address after locating the

car involved in the burglary, determined Nikki’s description of the car’s owner matched the

burglar’s description, and obtained Appellant’s location.6 When Officer Chavez initiated

contact with Appellant, he observed Appellant matched the description of the burglar and

the car’s owner.7 Officer Chavez then handcuffed Appellant and placed him in the rear seat


        6
          Officer Chavez testified that witnesses described the burglar’s car as a green Saturn, silver twisted
stripes on the back and sides, a spoiler and an Autom ax sticker on the left rear side. The car stopped by
Officer Chavez m atched the Saturn’s color, custom paint description, spoiler, and Autom ax sticker–type and
location. The car was registered to Appellant.

        7
          Officer Chavez also testified that witnesses to the burglary described the burglar as a black m ale,
bald with glasses, approxim ately five feet eleven inches tall, weighing about one hundred seventy-five pounds,
wearing a white tank top and grey sweat pants with cargo pockets. During the traffic stop initiated by Officer
Chavez, Nikki’s description of the car’s owner, her brother, m atched the description of the burglar. And, when
Officer Chavez first initiated contact with Appellant, he observed Appellant was a black m ale, bald with
glasses, wearing a white tank top and sweat pants with cargo pockets.

                                                     11
of his patrol car pending further investigation. With Appellant in custody, Officer Chavez

and Detective Wims attempted to determine who owned the residence where Appellant was

located. Detective Wims determined Appellant’s mother leased or owned the house.

Thereafter, Officer Chavez sought her consent to perform a search.


      Detective Wims testified that he searched public records and law enforcement files

to determine who owned the house. His investigation led him to believe the house was not

Appellant’s permanent residence. Although he was unclear whether Appellant’s mother

rented or owned the house, his investigation indicated she had the greatest access and

control over the residence. As a result, Appellant’s mother was contacted and asked to

return to the house. She arrived within the hour and Appellant was taken away in the patrol

car. After she consented to a search of the residence, the officers, accompanied by Donna

Fay and Nikki, proceeded to search the house and unattached garage.


      In an attempt to raise a fact issue, Appellant points to evidence that he was alone at

the house when the officers arrived and the officers did not ask his permission to search.

Instead, the officers requested his mother’s presence; detained him approximately an hour

in the patrol car until his mother arrived; and did not permit him to communicate with his

mother prior to his departure from the residence.


      Appellant fails to raise a question of fact and thereby fails to meet the first prong of

the Madden test. Madden, 242 S.W.3d 510. Officer Chavez and Detective Wims

consistently testified they detained Appellant until they could determine who was the owner

                                             12
or primary tenant before requesting consent to perform a search. When they determined

the owner was Appellant’s mother, they requested her presence and, after she arrived,

obtained her consent to search the house. There is no evidence Appellant objected, or

would have objected, to the search.


      At best, Appellant’s evidence indicates he was a “potential objector, nearby but not

invited to take part in the threshold colloquy.” 126 U.S. at 121 (emphasis added). As such,

the rule in Matlock is applicable. Accordingly, because Appellant failed to raise any

disputed fact issue material to the admissibility of the stolen property discovered in the

residence, we find that the trial court committed no error by denying an article 38.23

instruction. Appellant’s second issue is overruled.


                                       Conclusion


      The trial court’s judgment is affirmed.




                                                 Patrick A. Pirtle
                                                      Justice

Do not publish.




                                            13